DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1 and 3-20 is appropriate. The close prior arts after having all the claimed limitations failed to teach a mesh extending across the central opening between the first and second opposing segments and having a curved profile between the left and right frame ends with a U-shaped cross-section between the first and second opposing segments such that a central region of the mesh is elevated above the left and right frame ends and below the first and second opposing segments, as claimed in claim 1. Regarding claim 7, it recited a first density of a central region of the mesh material is lower than a second density of a peripheral region of the mesh material and wherein the mesh material closes the central opening. Regarding claim 9, it recited a density of the mesh increases gradually from a central region to a peripheral region of the mesh. Regarding claim 12, it recited the flexible mesh material extending between opposing segments of the headband and also between left and right ends of the headband and having a U-shaped cross-section between the opposing segments, and a locking feature extending around a periphery of the flexible mesh material and engaged within the channel. Regarding claim 18, it recited the mesh forming a curved profile between the left and right frame ends with a U- shaped cross-section between the opposing segments such that a central region of the mesh is elevated above the left and right frame ends and below the opposing segments in the central frame region.  Therefore, the prior arts do not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 7, 9 , 12 and 18 are allowed. 
Claims 3-6, 10 and 11 are allowed for their dependency from independent claim 1.
Claim 8 is allowed for its dependency from independent claim 7.
Claims 13-17 are allowed for their dependency from independent claim 12.
Claims 19 and 20 are allowed for their dependency from independent claim 18.
Conclusion
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653